t c summary opinion united_states tax_court jack elliott rosenstein petitioner v commissioner of internal revenue respondent docket no 336-10s filed date jack elliott rosenstein pro_se john m janus anne d melzer and christopher tyrpak student for respondent ruwe judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax and a dollar_figure addition_to_tax under sec_6651 petitioner did not contest the addition_to_tax the issues for decision are whether petitioner is entitled to a dependency_exemption deduction whether petitioner is entitled to the child_tax_credit and whether petitioner is entitled to head_of_household filing_status background some of the facts have been stipulated and are so found petitioner resided in new york when the petition was filed petitioner claimed his son b r as a dependent on his federal_income_tax return petitioner also claimed a dollar_figure child_tax_credit based on b r and also claimed head_of_household filing_status for petitioner is b r ’s father and is divorced from b r ’s mother during b r lived at petitioner’s house no more than days for the remainder of the year b r resided with his mother petitioner admitted that he was not b r’s custodial_parent during 2the court refers to minor children by their initials see rule a pursuant to petitioner’ sec_2002 judgment of divorce petitioner was entitled to claim b r as a dependent until his ex-wife’s income reached dollar_figure when her income reached dollar_figure petitioner and his ex-wife were directed by the judgment of divorce to claim b r as a dependent in alternate years petitioner testified that since his ex-wife never provided him with a copy of her income_tax return petitioner assumed that she was not making dollar_figure per year petitioner did not attach to his federal_income_tax return a form_8332 release of claim to exemption for child of divorced or separated parents or any other signed declaration from b r ’s mother stating that she would not claim b r as a dependent for discussion as a general_rule the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 dependency_exemption deduction sec_151 allows a taxpayer to deduct an annual exemption_amount for each dependent as defined in sec_152 a dependent is either a qualifying_child or a qualifying_relative sec_152 a qualifying_child for purposes of the exemption must meet four requirements under sec_152 one of those requirements is that the individual claimed as a dependent have the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year b r did not have the same principal_place_of_abode as petitioner during therefore b r is not petitioner’s qualifying_child under sec_152 sec_152 however provides a special rule for the children of divorced parents sec_152 provides that the child will be treated as a qualifying_child if the custodial_parent signs a written declaration that such custodial_parent will not claim the child as a dependent in addition the noncustodial_parent must attach the written declaration to the noncustodial parent’s return for the taxable_year no such declaration was made by b r ’s mother and no form_8332 was attached to petitioner’s federal_income_tax return as required by sec_152 in 114_tc_184 this court stated that satisfying the signature requirement is critical to the successful release of the dependency_exemption within the meaning of sec_152 as to whether b r could be a qualifying_relative we find that b r is not a qualifying_relative of petitioner under sec_152 because that term requires that b r not be a qualifying_child of someone else and as indicated by the facts b r is a qualifying_child of his mother within the meaning of sec_152 we therefore hold that petitioner is not entitled to a dependency_exemption deduction for b r child_tax_credit sec_24 authorizes a tax_credit with respect to each qualifying_child of the taxpayer the term qualifying_child means a qualifying_child of the taxpayer as defined in sec_152 or e who has not attained age sec_24 we have already held that b r is not a qualifying_child of petitioner under either subsection c or e therefore petitioner is not entitled to the child_tax_credit head_of_household filing_status in order to qualify as a head_of_household under sec_2 an individual must maintain as his home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode of a qualifying_child as defined in sec_152 petitioner’s claim to head_of_household filing_status is based on his son b r since we have already held that b r is not petitioner’s qualifying_child under sec_152 petitioner is not entitled to head_of_household filing_status we have considered all of the parties’ contentions and to the extent not addressed herein we conclude those contentions are either without merit or unnecessary to the resolution of the issues in this case to reflect the foregoing decision will be entered for respondent
